IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs June 10, 2015


      STATE OF TENNESSEE v. VERCHAUNT JOSHUA WILLIAMS

              Appeal from the Circuit Court for Montgomery County
                    No. 41200439     Michael R. Jones, Judge




               No. M2014-02049-CCA-R3-CD – Filed August 26, 2015
                       _____________________________

The defendant, Verchant Joshua Williams, was convicted of one count of first degree
(premeditated) murder, one count of tampering with evidence, a Class C felony, and one
count of abuse of a corpse, a Class E felony. On appeal, he challenges the sufficiency of
the evidence of his convictions for tampering with evidence and abuse of a corpse,
arguing that the two convictions should merge. Following our review of the briefs, the
record, and the applicable law, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, delivered the opinion of the Court, in which THOMAS T.
WOODALL, P.J. and CAMILLE R. MCMULLEN, J., joined.

Gregory D. Smith (on appeal), and Edward Dewerff (at trial), Clarksville, Tennessee, for
the Appellant, Verchaunt Joshua Williams.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Assistant Attorney
General; John W. Carney, District Attorney General; and Helen Young, Assistant District
Attorney General, for the Appellee, State of Tennessee.


                                       OPINION
                      FACTS AND PROCEDURAL HISTORY

      This case arose after the defendant shot and killed the victim, Brandon Rushing.
The victim and the defendant were friends, and the victim was the godfather of the
defendant‟s son.

       On January 23, 2012, the defendant and Ojawaine Marbury came to the Avondale
apartment complex. The men came to the apartment of Asia Graves, whose ex-
boyfriend, Leo Bakke, was an acquaintance of the defendant‟s. Ms. Graves heard a
knock at the door and opened it to find the defendant and Mr. Marbury. Mr. Marbury
greeted her and left the apartment. The defendant said that he was looking for Mr.
Bakke. He lifted his shirt to reveal a gun in the waistband of his pants, and Ms. Graves
let him into the apartment.

        Ms. Graves informed the defendant that she and Mr. Bakke were no longer dating,
and the defendant began searching the apartment looking for Mr. Bakke and his
belongings. He told Ms. Graves that he had “some business” to take care of with Mr.
Bakke. The defendant poured himself a drink, and Ms. Graves poured one for herself.
For the next hour, the defendant began to make phone calls and was intermittently
leaving and returning to the apartment. During one phone call, the defendant was giving
directions to the apartment building and telling the caller that someone would meet the
caller outside.

       Shortly after this phone call, the defendant ordered Ms. Graves to go outside, and
the victim pulled into the parking lot in front of her building. Ms. Graves met the victim
and took him into her apartment, where she poured him a drink and told him to sit down
at the kitchen table. The defendant was in Ms. Graves‟ bedroom in the back of the
apartment, and he summoned her to the bedroom. He asked for Ms. Graves‟ makeup
bag, and he concealed a gun inside of the bag. He left the bedroom with the bag and
walked into the kitchen. Ms. Graves heard the victim say, “Yo, Blue, what the−,” and
then she heard gunshots. She exited the bedroom and saw the victim lying on the floor.
The defendant was standing over the victim saying, “I got that mother f****r, he‟s dead
now.” The defendant ordered Ms. Graves not to tell anyone about the shooting. The
defendant exclaimed that he would be the “King of Clarksville” and told Ms. Graves that
she would be taken care of financially as long as she did not tell anyone what she had
seen.

        The defendant called Jeff Jackson to boast about shooting the victim. He had Ms.
Graves talk to Mr. Jackson to confirm the victim‟s death. Mr. Jackson came over to the
apartment, and he and the defendant drove Ms. Graves to work. At the conclusion of her
shift, the defendant picked her up from work. Ms. Graves heard the defendant make a
                                             2
phone call to ask for assistance in removing the body. They returned to her apartment,
and Mr. Jackson and Mr. Marbury were there. The victim‟s body was wrapped in a
blanket, and the apartment smelled of bleach. Portions of the carpet and flooring had
been cut out and removed. The men needed a fourth person to move the victim‟s body,
and the defendant ordered Ms. Graves to assist them. The four took the body and placed
it in the back seat of the victim‟s car. They placed carpet fiber, towels with bleach on
them, “and basically everything that [they] could find that would be incriminating” into
garbage bags and into the car. Mr. Marbury testified that he saw the defendant place a
can of gasoline into the car.

       The defendant drove the victim‟s car onto Ashland City Road, and Mr. Jackson
and Mr. Marbury followed behind him in a separate car. The defendant parked the
victim‟s car in a secluded location and set the car on fire. Mr. Jackson and Mr. Marbury
were able to see the flames from the road. The defendant got into the car with Mr.
Jackson and Mr. Marbury, and the three drove away. Mr. Jackson testified that several
days later, the defendant asked Mr. Jackson to drive him back to the victim‟s car so that
he could burn the remains of the vehicle. Mr. Jackson stated that he saw the defendant
take gasoline with him.

       On February 16, 2012, Officer Brian Coghill spotted the victim‟s vehicle. Officer
Coghill did not approach the vehicle himself, but he reported the discovery to other
officers. Sergeant Gregory Beebe and Officer Jeffrey Derico were two of the officers
who searched the victim‟s vehicle. The vehicle was discovered in a secluded area that
was primarily farmland, and only the back portion of the vehicle was visible from the
road. Officer Derico testified that the vehicle was in a field and was not easily accessible
by vehicle, requiring officers to proceed to the car on foot. Sergeant Beebe described the
vehicle as “the most burned out vehicle [he] had ever seen.” Officers discovered pieces
of carpet, a piece of glass, pieces of bone, and cleaning supplies in the area around the
vehicle. The pieces of carpet matched samples of the carpet from Ms. Graves‟ apartment.

        The jury convicted the defendant on all counts as charged. The trial court imposed
a life sentence for the first degree murder conviction, a five-year sentence for tampering
with evidence, and a two-year sentence for abuse of a corpse. The court ordered the
sentences for tampering with evidence and abuse of a corpse to run concurrently with
each other but consecutively to the life sentence, for an effective sentence of life plus five
years. The defendant timely filed a motion for new trial, which the trial court denied.




                                              3
                                             ANALYSIS

       On appeal, the defendant argues that the evidence is insufficient to sustain his
convictions for tampering with evidence and abuse of a corpse.1 Although he frames his
argument as a challenge to the sufficiency of the evidence, the thrust of the defendant‟s
argument is that his convictions should merge because the multiple convictions violate
the principles of Double Jeopardy. Therefore, we separately address the questions of
sufficiency and merger.

                                  I. Sufficiency of the Evidence

       When a defendant challenges the sufficiency of the evidence, the relevant question
for this court is “whether, after viewing the evidence in the light most favorable to the
State, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). On appeal,
“„the State is entitled to the strongest legitimate view of the evidence and to all
reasonable and legitimate inferences that may be drawn therefrom.‟” State v. Elkins, 102
S.W.3d 578, 581 (Tenn. 2003) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn.
2000)). Therefore, this court will not re-weigh or reevaluate the evidence. State v.
Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Instead, it is the trier of fact,
not this court, who resolves any questions concerning “the credibility of witnesses, the
weight and value to be given the evidence, as well as all factual issues raised by the
evidence.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). A guilty verdict removes
the presumption of innocence and replaces it with a presumption of guilt. State v. Evans,
838 S.W.2d 185, 191 (Tenn. 1992). The burden is then shifted to the defendant on appeal
to demonstrate why the evidence is insufficient to support the conviction. State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). This court applies the same standard of
review regardless of whether the conviction was predicated on direct or circumstantial
evidence. State v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011).

       Tennessee Code Annotated section 39-16-503(a)(1) (2010) provides that “[i]t is
unlawful for any person, knowing that an investigation or official proceeding is pending
or in progress, to . . . [a]lter, destroy, or conceal any record, document or thing with intent
to impair its verity, legibility, or availability as evidence in the investigation or official
proceeding.” In order to obtain a conviction for tampering with evidence, the State must
prove “three elements beyond a reasonable doubt—„timing, action, and intent.‟” State v.
Hawkins, 406 S.W.3d 121, 132 (Tenn. 2013) (quoting State v. Gonzales, 2000 UT App.

        1
          At the motion for new trial, the defendant argued that the evidence was insufficient to sustain
his convictions because the proof was based solely on the uncorroborated testimony of co-conspirators.
However, he does not raise this argument on appeal, and we do not address it.
                                                   4
136, ¶ 11, 2 P.3d 954, 957) (Utah App. 2000)). The “timing” element requires the State
to prove that the defendant acted after forming a belief that an investigation or proceeding
was impending. Hawkins, 406 S.W.3d at 132; see State v. Smith, 436 S.W.3d 751, 763
(Tenn. 2014). “The „action‟ element requires alteration, destruction, or concealment.”
Hawkins, 406 S.W.3d at 132. The “intent” element requires that the defendant intend for
his actions “to hinder the investigation or official proceeding by impairing the record‟s,
document‟s, or thing‟s „verity, legibility, or availability as evidence.‟” Id. (quoting
T.C.A. § 39-16-503(a)(1)).

       Viewing the evidence in the light most favorable to the State, the defendant cut out
portions of carpet with the victim‟s blood and placed them into a garbage bag. He placed
the bag into the victim‟s vehicle and drove the vehicle to an isolated and secluded
location. He set the vehicle on fire and returned several days later to again burn the
vehicle and its contents. Police discovered the burned vehicle, which Sergeant Beebe
described as one of the most destroyed vehicles he had ever seen. Further, the charred
pieces of carpet matched samples taken from Ms. Graves‟ apartment. We conclude that
the evidence is sufficient to sustain the defendant‟s conviction.

       A person commits abuse of a corpse “who, without legal privilege, knowingly . . .
[p]hysically mistreats a corpse in a manner offensive to the sensibilities of an ordinary
person.” T.C.A. § 39-17-312(a)(1).

        Viewing the evidence in the light most favorable to the State, the victim was shot
in the head, and his body was rolled into a blanket. With the assistance of others, the
defendant carried the body to the victim‟s car and crammed the body into the back seat.
He then drove to a secluded area and set the car and the body on fire. Visual
identification of the body was not possible because the victim‟s body had been burned
nearly to the point of cremation. Accordingly, we conclude that the evidence is sufficient
to support the defendant‟s conviction, and he is not entitled to any relief.

                                        II. Merger

        The defendant contends that his convictions for tampering with evidence and
abuse of a corpse violate the principles of Double Jeopardy. Citing State v. Henretta, 325
S.W.3d 112, 141-42 (Tenn. 2010), the defendant alludes to the “essentially incidental”
test of State v. Anthony in arguing that the tampering with evidence and abuse of a corpse
convictions arose from the same criminal transaction. Specifically, he argues that the
burning of the victim‟s body, vehicle, and the carpet were all part of the same criminal
episode and constituted a single criminal act.


                                             5
       In State v. Watkins, 362 S.W.3d 530, 556 (Tenn. 2012), our Supreme Court
adopted the test set forth in Blockburger v. United States, 284 U.S. 299, 304 (1932), to
determine whether multiple convictions under separate statutes punished the same
offense. The court stated that:

      The first step of the Blockburger test is the threshold question of whether
      the convictions arise from the same act or transaction. This threshold
      question should be answered by reference to the charging instrument and
      the relevant statutory provisions. Here it is appropriate to consider whether
      the charges arise from discrete acts or involve multiple victims. . . . Thus, a
      threshold determination that multiple convictions do not arise from the
      same act or transaction ends the inquiry and obviates the need for courts to
      further analyze double jeopardy claims.



             If the threshold is surpassed, meaning the convictions arise from the
      same act or transaction, the second step of the Blockburger test requires
      courts to examine the statutory elements of the offenses. If the elements of
      the offenses are the same, or one offense is a lesser included of the other,
      then we will presume that multiple convictions are not intended by the
      General Assembly and that multiple convictions violate double jeopardy.
      However, if each offense includes an element that the other does not, the
      statutes do not define the “same offense” for double jeopardy purposes, and
      we will presume that the Legislature intended to permit multiple
      punishments.

Watkins, 362 S.W.3d at 556-57 (footnotes omitted).

        We must first determine whether the defendant‟s convictions “arise from the same
act or transaction.” In order to find the defendant guilty of tampering with evidence, the
jury had to find that the defendant both removed portions of the carpet from Ms. Graves‟
apartment and that he burned the victim‟s vehicle. In order to find him guilty of abuse of
a corpse, the jury had to find that he physically mistreated a corpse in a manner that
offended the sensibilities of an ordinary person. The portions of the carpet containing the
victim‟s blood were cut out of the floor before the victim‟s body was burned. The
removal of the carpet was unrelated to any physical mistreatment of the victim‟s body
and was an act wholly separate from the burning of the victim‟s body. Therefore, the acts
that led to the defendant‟s convictions were not part of the same transaction and do not
implicate double jeopardy principles.

                                            6
        However, even if the defendant‟s conviction for tampering with evidence was
based solely on his burning of the victim‟s vehicle, tampering with evidence and abuse of
a corpse are not the same offense for the purposes of the second step of the Blockburger
inquiry. Abuse of a corpse requires a specific finding that a corpse is the object that is
mistreated, disinterred, or disposed of, while tampering with evidence contains no such
restriction. Tampering with evidence requires that the alteration, destruction, or
concealment of an object be done for the purpose of impairing its “verity, legibility, or
availability as evidence in the investigation,” while abuse of a corpse does not. Each
statutory offense contains an element not found in the other, and one is not a lesser
included offense of the other. Therefore, we conclude that the legislature intended to
allow multiple convictions for these offenses. The defendant‟s convictions do not violate
the principles of Double Jeopardy, and he is not entitled to a merger of the offenses.

                                    CONCLUSION

      Based upon the foregoing, we affirm the judgments of the trial court.




                                                _________________________________
                                                JOHN EVERETT WILLIAMS, JUDGE




                                            7